 



  EXECUTION COPY

 

FIRST AMENDMENT AND JOINDER AGREEMENT TO
ORIGINATOR PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT AND JOINDER AGREEMENT TO ORIGINATOR PURCHASE AGREEMENT,
dated as of May 19, 2011 (this “Amendment”), is entered into by and among DST
SYSTEMS, INC., a Delaware corporation (“DST Systems”), as the Purchaser and the
Servicer, each of the parties named on Exhibit I (each, a “New Seller” and
collectively, the “New Sellers”) and each of the parties named on Exhibit II
hereto (each, an “Existing Seller” and collectively, the “Existing Sellers” and
the Existing Sellers together with the New Sellers, the “Sellers”). Capitalized
terms used and not otherwise defined herein are used as defined in the Agreement
(as defined below).

 

WHEREAS, the Existing Sellers and DST Systems have entered into that certain
Originator Purchase Agreement, dated as of May 21, 2009 (as amended through the
date hereof, the “Existing Agreement” and, as amended hereby, the “Agreement”);

 

WHEREAS, the Sellers and DST Systems desire to amend the Existing Agreement in
certain respects as provided herein;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.    Removal of Existing Sellers. DST Output Graphics, LLC (“DOGL”) has
been dissolved, and shall no longer be identified as a Seller under the Existing
Agreement. DST Health Solutions, Inc. (“DSHI”) has been merged into DST Systems,
and shall no longer be identified individually as a Seller under the Existing
Agreement. DST Global Solutions North America Ltd. (“DGSNA”) has been merged
into DST Technologies, Inc., an Existing Seller, and shall no longer be
identified individually as a Seller under the Existing Agreement. DSTi Mosiki,
LLC (“DSTM”) has changed its name to DST Global Solutions North America, LLC,
and shall be identified as such under the Existing Agreement.

 

SECTION 2.   Joinder of New Sellers. Each of the New Sellers hereby accepts the
duties, obligations and responsibilities of a Seller under the Existing
Agreement, agrees to assume the duties and responsibilities, and be bound by
each of the obligations of, a Seller and is hereby made a party to the Existing
Agreement.

 

SECTION 3.    Schedules and Exhibits. Each of Schedule I (List of Sellers),
Exhibit C (Addresses) and Exhibit D (Seller UCC Information) to the Existing
Agreement is hereby deleted and replaced in its entirety with Schedule I (List
of Sellers), Exhibit C (Addresses) and Exhibit D (Seller UCC Information),
attached hereto, respectively, to reflect the removal of DOGL, DSHI, DGSNA and
DSTM as Existing Sellers and the addition of the New Sellers as Sellers.

 

 

 

 

SECTION 4.    Representations and Warranties of the New Sellers. Each of the New
Sellers hereby makes each of the representations and warranties made by the
Existing Sellers under the Existing Agreement as if each such representation and
warranty was set forth herein, mutatis mutandis.

 

SECTION 5.    Covenants and Agreements of the New Sellers. Each of the New
Sellers hereby makes each of the covenants and agreements made by the Existing
Sellers under the Existing Agreement as if each such covenant and agreement was
set forth herein, mutatis mutandis.

 

SECTION 6.    Effective Date. This Amendment shall become effective as of the
date (the “Effective Date”) on which the last of the following shall occur: (a)
this Amendment shall have been executed and delivered by a duly authorized
officer of each party hereto and (b) the Fifth Amendment to Receivables Purchase
Agreement, dated as of the date hereof, shall have been executed and delivered
by a duly authorized officer of each party thereto; provided, however, a New
Seller shall not participate as a Seller under the Existing Agreement until each
of the conditions set forth in Section 8 of this Amendment with respect to such
New Seller has been satisfied or waived in writing by the Agent.

 

SECTION 7.    Reference to and Effect on the Agreement and the Related
Documents.

 

On the Effective Date (a) each of the Existing Sellers hereby reaffirms all
covenants, representations and warranties made by it in the Existing Agreement
and agrees that all such covenants, representations and warranties shall be
deemed to have been restated as of the Effective Date of this Amendment, (b)
each reference in the Existing Agreement to “Seller” or “Sellers” or words of
like import shall include the New Sellers and (c) each reference in the Existing
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be, and any references to the Existing Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Existing Agreement shall mean and be, a reference to the Existing
Agreement as amended hereby.

 

SECTION 8.    Conditions Precedent to Effectiveness of this Amendment.

 

This Amendment is subject to the conditions precedent that DST Systems and the
Agent shall have received the following, each (unless otherwise indicated) dated
the date hereof, and in form and substance satisfactory to DST Systems and the
Agent:

 

(a)          Certified copies of the resolutions (or similar authorization, if
not a corporation) of the Board of Directors (or similar governing body or
Persons, if not a corporation) of each New Seller approving this Amendment and
certified copies of all documents evidencing other necessary corporate or
limited liability company action, as the case may be, and governmental
approvals, if any, with respect to this Amendment. One such certificate will be
acceptable for any number of such Persons having identical authorizations.

 

(b)          A certificate of the Secretary or Assistant Secretary of each New
Seller certifying the names and true signatures of the officers of such New
Seller authorized to sign this Amendment and the other documents to be delivered
by it hereunder. One such certificate will be acceptable for any number of such
Persons having identical authorized officers.

 

2

 

  

(c)          Copy of good standing certificate for each New Seller issued within
thirty (30) days prior to the date hereof by the Secretary of State of the state
of formation of the New Seller and the state where the New Seller’s principal
place of business is located.

 

(d)          Copies of proper financing statements (Form UCC1) to be filed under
the UCC on or before the date of this Agreement in all jurisdictions as may be
necessary or, in the opinion of the Agent, desirable under the UCC or any
comparable law of all appropriate jurisdictions to perfect the transfer by each
New Seller to DST Systems of the Receivables.

 

(e)          Copy of a proper UCC amendment statement (Form UCC3) to be filed
under the UCC on or before the date of this Agreement in all jurisdictions as
may be necessary or, in the opinion of the Agent, desirable under the UCC or any
comparable law of all appropriate jurisdictions to reflect the name change to
DST Global Solutions North America, LLC.

 

(f)          Copies of proper UCC amendment statements (Form UCC3) necessary to
effect the release of all security interests and other rights of any Person in
the Receivables of each New Seller, and the related Contracts and Related
Security.

 

(g)          Search report provided in writing to the Agent, (i) listing all
effective financing statements that name the New Seller as debtor and that are
filed in the jurisdiction in which filing was made pursuant to subsection (d)
above and in such other jurisdiction that the Agent shall reasonably request,
together with copies of such financing statements (none of which (other than any
of the financing statements described in subsection (d) above) shall cover any
Receivables, and (ii) listing all tax liens and judgment liens (if any) filed
against the New Seller in the jurisdictions described above;

 

(h)          Favorable opinions of counsel to the New Sellers, as applicable, as
to such matters and in form and substance satisfactory to the Agent including,
without limitation, the following:

 

(i)          each New Seller is (A) organized, existing and in good standing
under the laws of its jurisdiction of organization, with all necessary power and
authority to own its properties and conduct its business as currently conducted
and (B) qualified to do business as a foreign limited liability company, in good
standing in each jurisdiction in which the conduct of its business requires such
qualification;

 

(ii)         each New Seller has or had at all relevant times, full power,
authority and legal right to exercise, deliver and perform its obligations under
the Agreement; and has or had at all relevant times full power, authority and
legal right to originate, own and transfer the Receivables and the other
property transferred by it to DST Systems;

 

(iii)        the Agreement, this Amendment and each other document related
hereto to which a New Seller is a party has been duly authorized, executed and
delivered by such Person and is a valid and binding agreement, enforceable
against such Person in accordance with its respective terms, except to the
extent that enforcement thereof may be limited by (A) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (B) general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity);

 

3

 

 

(iv)        the transfer of the Receivables by each New Seller to DST Systems
pursuant to the Agreement, the compliance by such New Seller with all of the
provisions of the Agreement and the consummation of the transactions
contemplated the Agreement, and each other document contemplated hereby or
thereby to which such New Seller is a party will not (A) conflict with or result
in a breach of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument known to such counsel to which such New Seller is a party or by which
such New Seller is bound or to which any of the property or assets of such New
Seller is subject, (B) result in any violation of the provisions of any order
known to such counsel of any court or governmental agency or body having
jurisdiction over such New Seller or any of its properties or (C) result in any
violation of the provisions of the articles of association, other formation
documents or the operating agreement of such New Seller or to counsel’s
knowledge any statute or any rule or regulation of any governmental agency or
body having jurisdiction over such New Seller or any of its properties;

 

(v)         no authorization, approval, consent or order of, or filing with, any
court or governmental authority or agency is required by any New Seller in
connection with the consummation of the transactions contemplated in the
Agreement or any other document contemplated hereby or thereby to which such New
Seller is a party, except such as have been obtained;

 

(vi)        to the best of such counsel’s knowledge and information without
independent inquiry, there are no legal or governmental proceedings pending or
threatened (A) asserting the invalidity of the Existing Agreement or any other
document contemplated hereby or thereby to which any New Seller is a party, (B)
seeking to prevent the consummation by any New Seller of any of the transactions
contemplated by this Amendment, the Existing Agreement or any other document
contemplated hereby or thereby to which such New Seller is a party or (C) which
might materially adversely affect the rights of DST Systems hereunder or under
the Existing Agreement;

 

(vii)       the provisions of the Agreement are effective to create a valid
security interest in the Receivables of each New Seller and the proceeds thereof
in favor of DST Systems;

 

(viii)      no New Seller is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended;

 

(ix)         the existence of a “true sale” of the Receivables from the New
Seller to DST Systems under the Agreement; and

 

(x)          the inapplicability of the doctrine of substantive consolidation to
the New Seller and each of the owners of the membership interest of the New
Seller;

 

(i)          A copy of the executed Amendment; and

 

(j)          Such other agreements, instruments, certificates, opinions and
other documents as the Agent may reasonably request.

 

4

 

  

SECTION 9.    Authorization to File Financing Statements and Financing Statement
Amendments. Each of the Sellers hereby authorizes DST Systems and the Agent (as
DST System’s assign) to file one or more financing statements or financing
statements amendments, as applicable, with any and all applicable state filing
offices relating to the interests of DST System and the Agent (as DST System’s
assign) in the Seller Collateral.

 

SECTION 10.  Miscellaneous.

 

(a)          Effect on Existing Agreement. Except as specifically amended
hereby, the Existing Agreement shall remain in full force and effect. This
Amendment shall not constitute a novation of the Existing Agreement, but shall
constitute an amendment thereof.

 

(b)          No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Person under the Existing Agreement or any other Transaction Document or any
other document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein.

 

(c)          Fees and Expenses. The New Sellers and DST Systems agree to pay all
costs, fees, and expenses (including, without limitation, reasonable attorneys’
fees and time charges of attorneys) incurred by the Agent and the Investor in
connection with the preparation, execution and enforcement of this Amendment.

 

(d)          Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

(e)          Counterparts. This Amendment may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

(f)          Headings. The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.

 

(g)          Amendments. This Amendment may not be amended or otherwise modified
except as provided in the Existing Agreement.

 

(h)          GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

  

[remainder of page intentionally left blank] 

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

SELLERS: DST OUTPUT, LLC           By: /s/ Gregg Wm. Givens     Name: Gregg Wm.
Givens     Title: Assistant Treasurer           DST OUTPUT CENTRAL, LLC        
  By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title: Assistant
Treasurer           DST OUTPUT EAST, LLC         By: /s/ Gregg Wm. Givens    
Name: Gregg Wm. Givens     Title: Assistant Treasurer           DST OUTPUT WEST,
LLC           By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title:
Assistant Treasurer           DST TECHNOLOGIES, INC.,           By: /s/ Gregg
Wm. Givens     Name: Gregg Wm. Givens     Title: Assistant Treasurer

  

[Signature Page to First Amendment and Joinder Agreement - DST Systems] 

 

 

 

  

  DST STOCK TRANSFER, INC.           By: /s/ Gregg Wm. Givens     Name: Gregg
Wm. Givens     Title: Assistant Treasurer           By: /s/ Gregg Wm. Givens    
Name: Gregg Wm. Givens     Title: Treasurer           DST OUTPUT ELECTRONIC
SOLUTIONS, INC.           By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens  
  Title: Assistant Treasurer           DST WORLDWIDE SERVICES, LLC           By:
/s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title: Assistant Treasurer  
        DST RETIREMENT SOLUTIONS, LLC         By: /s/ Gregg Wm. Givens     Name:
Gregg Wm. Givens     Title: Assistant Treasurer           ARGUS HEALTH SYSTEMS,
INC.           By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title:
Assistant Treasurer

 

[Signature Page to First Amendment and Joinder Agreement - DST Systems]

 

 

 

  

  DST DIRECT, LLC           By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens
    Title: Assistant Treasurer           DST HEALTH SOLUTIONS, LLC           By:
/s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title: Assistant Treasurer  
        DST GLOBAL SOLUTIONS NORTH AMERICA, LLC           By: /s/ Gregg Wm.
Givens     Name: Gregg Wm. Givens     Title: Assistant Treasurer          
ISPACE SOFTWARE TECHNOLOGIES, INC.           By: /s/ Gregg Wm. Givens     Name:
Gregg Wm. Givens     Title: Assistant Treasurer           DST TASS, LLC        
  By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title: Assistant
Treasurer           DST BROKERAGE SOLUTIONS, LLC           By: /s/ Gregg Wm.
Givens     Name: Gregg Wm. Givens     Title: Vice President and     Assistant
Treasurer

 

[Signature Page to First Amendment and Joinder Agreement - DST Systems]

 

 

 

  

  FINIX PROFESSIONAL SERVICES, LLC           By: /s/ Gregg Wm. Givens     Name:
Gregg Wm. Givens     Title: Vice President and       Assistant Treasurer        
  CONVERGE SYSTEMS, LLC           By: /s/ Gregg Wm. Givens     Name: Gregg Wm.
Givens     Title: Vice President and       Assistant Treasurer           NEWKIRK
PRODUCTS, INC.           By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens    
Title: Vice President and       Assistant Treasurer           LTM PUBLISHING,
INC.           By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title:
Vice President and       Assistant Treasurer           MCKAY HOCHMAN CO., INC.  
        By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title: Vice
President and       Assistant Treasurer

 

[Signature Page to First Amendment and Joinder Agreement - DST Systems]

 

 

 

  

  THIRD PARTY EDUCATIONAL SYSTEMS, INC.           By: /s/ Gregg Wm. Givens    
Name: Gregg Wm. Givens     Title: Vice President and       Assistant Treasurer  
        CFG OUTPUT LLC           By: /s/ Gregg Wm. Givens     Name: Gregg Wm.
Givens     Title: Assistant Treasurer           DST HEALTHCARE HOLDINGS, INC.  
        By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title: Assistant
Treasurer

 

[Signature Page to First Amendment and Joinder Agreement - DST Systems]

 

 

 

 

SERVICER: DST SYSTEMS, INC.           By: /s/ Gregg Wm. Givens     Name: Gregg
Wm. Givens     Title: Vice President and       Chief Accounting Officer        
PURCHASER: DST SYSTEMS, INC.           By: /s/ Gregg Wm. Givens     Name: Gregg
Wm. Givens     Title: Vice President and       Chief Accounting Officer

 

[Signature Page to First Amendment and Joinder Agreement - DST Systems]

 

 

 

 

Acknowledged and consented to by:       BANK OF AMERICA, NATIONAL ASSOCIATION,  
as Agent           By: /s/ Jeremy Grubb     Name: Jeremy Grubb     Title: Vice
President  

 

[Signature Page to First Amendment and Joinder Agreement - DST Systems] 

 

 

 

 

EXHIBIT I

 

List of New Sellers:

 

DST Brokerage Solutions, LLC

 

Finix Professional Services, LLC

 

Converge Systems, LLC

 

Newkirk Products, Inc.

 

LTM Publishing, Inc.

 

McKay Hochman Co., Inc.

 

Third Party Educational Systems, Inc. (d/b/a MasteryPoint Financial
Technologies)

 

CFG Output LLC (f/k/a DST Output Fulfillment Group, LLC)

 

DST Healthcare Holdings, Inc. (f/k/a DST Health Solutions Holdings, Inc.) 

 



Exhibit I

 

 

EXHIBIT II

 

List of Existing Sellers:

 

DST Output, LLC

 

DST Output Central, LLC

 

DST Output East, LLC

 

DST Output West, LLC

 

DST Output Graphics, LLC

 

DST Technologies, Inc.

 

DST Stock Transfer, Inc.

 

DST Mailing Services, Inc.

 

DST Output Electronic Solutions, Inc.

 

DST Worldwide Services, LLC

 

DST Retirement Solutions, LLC

 

Argus Health Systems, Inc.

 

DST Direct, LLC

 

DST Health Solutions, Inc.

 

DST Health Solutions, LLC

 

DST Global Solutions North America Ltd. (f/k/a DST International North America
Ltd.)

 

DSTi Mosiki, LLC

 

iSpace Software Technologies, Inc.

 

DST TASS, LLC

  



Exhibit II

 

 

SCHEDULE I
LIST OF SELLERS

 

DST Output, LLC

DST Output Central, LLC

DST Output East, LLC

DST Output West, LLC

DST Technologies, Inc.

DST Stock Transfer, Inc.

DST Mailing Services, Inc.

DST Output Electronic Solutions, Inc.

DST Worldwide Services, LLC

DST Retirement Solutions, LLC

Argus Health Systems, Inc.

DST Direct, LLC

DST Health Solutions, LLC

DST Global Solutions North America, LLC

iSpace Software Technologies, Inc.

DST TASS, LLC
DST Brokerage Solutions, LLC

Finix Professional Services, LLC

Converge Systems, LLC

Newkirk Products, Inc.

LTM Publishing, Inc.

McKay Hochman Co., Inc.

Third Party Educational Systems, Inc. (d/b/a MasteryPoint Financial
Technologies)

CFG Output LLC (f/k/a DST Output Fulfillment Group, LLC)

DST Healthcare Holdings, Inc. (f/k/a DST Health Solutions Holdings, Inc.)

 



Schedule I

 

 

EXHIBIT C

 

ADDRESSES

 

SELLERS:

DST Output, LLC

DST Output Central, LLC

DST Output East, LLC

DST Output West, LLC

DST Technologies, Inc.

DST Stock Transfer, Inc.

DST Mailing Services, Inc.

DST Output Electronic Solutions, Inc.

DST Worldwide Services, LLC

DST Retirement Solutions, LLC

DST Brokerage Solutions, LLC

Finix Professional Services, LLC

Converge Systems, LLC

CFG Output LLC

333 West 11th Street, 5th Floor

Kansas City, MO 64105

Attention: Gregg Wm. Givens

Facsimile No. 816-435-8630

 

Argus Health Systems, Inc.

1300 Washington Street

Kansas City, MO 64105

Attention: Gregg Wm. Givens

Facsimile No. 816-435-8630

 

DST Direct, LLC

601 Monroe Street

Jefferson City, MO 65101

Attention: Gregg Wm. Givens

Facsimile No. 816-435-8630

 

DST Health Solutions, LLC

DST Healthcare Holdings, Inc.

2400 Thea Drive

Harrisburg, PA 17110

Attention: Gregg Wm. Givens

Facsimile No. 717-703-6190

 

DST Global Solutions North America, LLC

27 Melcher Street
Boston, MA 02210

Attention: Gregg Wm. Givens

Facsimile No. 617-482-8878

 

Exhibit C-1

 

 

 

iSpace Software Technologies, Inc.
2400 Thea Drive

Harrisburg, PA 17110

Attention: Gregg Wm. Givens

Facsimile No. 717-703-6190

     

DST TASS, LLC

1075 Baker Building, 706 Second Avenue South

Minneapolis, MN 55402

Attention: Gregg Wm. Givens

Facsimile No. 612-238-4398

 

Newkirk Products, Inc.

15 Corporate Circle
Albany, NY 12203

Attention: Gregg Wm. Givens

Facsimile No. 518-862-3399

 

LTM Publishing, Inc.

15 Corporate Circle
Albany, NY 12203

Attention: Gregg Wm. Givens

Facsimile No. 518-862-3399

 

McKay Hochman Co., Inc.

10 Park Place
Butler, NJ 07405

Attention: Gregg Wm. Givens

Facsimile No. 518-862-3399

 

Third Party Educational Systems, Inc.

43 Main Street, SE

Minneapolis, MN 55414
Attention: Gregg Wm. Givens

Facsimile No. 518-862-3399

 

PURCHASER:

DST Systems, Inc.

333 West 11th Street, 5th Floor

Kansas City, MO 64105

Attention: Gregg Wm. Givens

Facsimile No. 816-435-8630

 



Exhibit C-2

 

 

EXHIBIT D

 

SELLER UCC INFORMATION

 

Name:DST Output, LLC

 

Address:333 West 11th Street, 5th Floor

Kansas City, MO 64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name:DST Output Central, LLC

 

Address:333 West 11th Street, 5th Floor

Kansas City, MO 64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name:DST Output East, LLC

 

Address:333 West 11th Street, 5th Floor

Kansas City, MO 64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: DST Output East, Inc.

D/B/A Names: None

 

Name:DST Output West, LLC

 

Address:333 West 11th Street, 5th Floor

Kansas City, MO 64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

 

Exhibit D-1

 

 

D/B/A Names: None

 

Name:DST Technologies, Inc.

 

Address:333 West 11th Street, 5th Floor

Kansas City, MO 64105

 

Jurisdiction of Organization: Missouri

UCC Filing Office: Secretary of State of Missouri

 

Prior Names: None

D/B/A Names: None

 

Name:DST Stock Transfer, Inc.

 

Address:333 West 11th Street, 5th Floor

Kansas City, MO 64105

 

Jurisdiction of Organization: Missouri

UCC Filing Office: Secretary of State of Missouri

 

Prior Names:  None

D/B/A Names: None

 

Name:DST Mailing Services, Inc.

  

Address:333 West 11th Street, 5th Floor



Kansas City, MO 64105

 

Jurisdiction of Organization: Delaware 

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: DST Postal Services, Inc., Global Mailing Services, Inc. 

D/B/A Names: None

 

Name:DST Output Electronic Solutions, Inc.

 

Address:333 West 11th Street, 5th Floor



Kansas City, MO 64105

 

Jurisdiction of Organization: Missouri

UCC Filing Office: Secretary of State of Missouri

 

Exhibit D-2

 

 

Prior Names: DST CDS, Inc., Corporate Documents Systems, Inc. and DST Electronic
Output Solutions, Inc.

D/B/A Names: None

 

Name:DST Worldwide Services, LLC

 

Address:333 West 11th Street, 5th Floor

Kansas City, MO 64105

 

Jurisdiction of Organization: Missouri

UCC Filing Office: Secretary of State of Missouri

 

Prior Names: DST WorldWide Services, LLC

D/B/A Names: None

 

Name:DST Retirement Solutions, LLC

 

Address:333 West 11th Street, 5th Floor

Kansas City, MO 64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name:Argus Health Systems, Inc.

 

Address:1300 Washington Street

Kansas City, MO 64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name:DST Direct, LLC

 

Address:601 Monroe Street

Jefferson City, MO 65101

 

Jurisdiction of Organization: Missouri

UCC Filing Office: Secretary of State of Missouri

 

Prior Names: None

D/B/A Names: None

 

Exhibit D-3

 

 

Name:DST Health Solutions, LLC

 

Address:2400 Thea Drive

Harrisburg, PA 17110

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: Synertech Health System Solutions, LLC, DST Health Solutions
Systems, LLC and DST Health Solutions Services, LLC

D/B/A Names: None

 

Name:DST Global Solutions North America, LLC

Address:27 Melcher Street

Boston, MA 02210

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: DSTi Mosiki, LLC

D/B/A Names: None

  

Name:iSpace Software Technologies, Inc.

 

Address:2400 Thea Drive

Harrisburg, PA 17110

 

Jurisdiction of Organization: California

UCC Filing Office: Secretary of State of California

 

Prior Names: None

D/B/A Names: None

 

Name:DST TASS, LLC

 

Address:1075 Baker Building, 706 Second Avenue South

Minneapolis, MN 55402

 

Jurisdiction of Organization: Minnesota

UCC Filing Office: Secretary of State of Minnesota

 

Prior Names: TASS, LLC

D/B/A Names: None





 

Exhibit D-4

 

 

Name: DST Brokerage Solutions, LLC

 

Address:333 West 11th Street, 5th Floor

Kansas City, MO 64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

  

Name:Finix Professional Services, LLC

 

Address:333 West 11th Street, 5th Floor

Kansas City, MO 64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name:Converge Systems, LLC

 

Address:333 West 11th Street, 5th Floor

Kansas City, MO 64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: None

D/B/A Names: None

 

Name:Newkirk Products, Inc.

 

Address:15 Corporate Circle

Albany, NY 12203

 

Jurisdiction of Organization: New York 

UCC Filing Office: Secretary of State of New York 

 

Prior Names: None 

D/B/A Names: None





 



Exhibit D-5

 

 



Name: LTM Publishing, Inc.



 

Address:15 Corporate Circle

Albany, NY 12203

 

Jurisdiction of Organization: New York

UCC Filing Office: Secretary of State of New York

 

Prior Names: None

D/B/A Names: None

 

Name:McKay Hochman Co., Inc.

 

Address:10 Park Place

Butler, NJ 07405

 

Jurisdiction of Organization: New York

UCC Filing Office: Secretary of State of New York

 

Prior Names: None

D/B/A Names: None

 

Name:Third Party Educational Systems, Inc.

 

Address:43 Main Street, SE

Minneapolis, MN 55414

 

Jurisdiction of Organization: Minnesota 

UCC Filing Office: Secretary of State of Minnesota 

 

Prior Names: None 

D/B/A Names: MasteryPoint Financial Technologies

  

Name:CFG Output LLC

 

Address:333 West 11th Street, 5th Floor

Kansas City, MO 64105

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: DST Output Fulfillment Group, LLC

D/B/A Names: None

   

Exhibit D-6

 

  

Name:DST Healthcare Holdings, Inc.

 

Address:2400 Thea Drive

Harrisburg, PA 17110

 

Jurisdiction of Organization: Delaware

UCC Filing Office: Secretary of State of Delaware

 

Prior Names: DST Health Solutions Holdings, Inc.

D/B/A Names: None

 



Exhibit D-7



